Chapman, J.
In an action against a carrier to whom goods have been intrusted, for not' delivering them according to contract, the measure of damages is the value of the goods at the place of delivery and at the time when they should have been delivered; with interest from that time. This rule is fully sustained by the authorities cited for the plaintiffs.
The defendants contend that the rule should be the prime cost of the goods and interest. But in case the goods were worth much less than the prime cost, at the time and place of delivery, and were lost through the negligence of the earner, this rule would be unjust to him. On the other hand, if they were worth much more than the prime cost, it would enable the carrier to appropriate the profits to himself by a refusal to deliver the goods, and in such case the rule would be unjust to the owner. The established rule is just in all cases.
The authorities cited for the defendants relate to actions against strangers for injuries tortiously done to goods in transitu; as by collision, by illegal capture or detention, or by marine trespass. In such cases a different rule prevails; and therefore the authorities are not applicable to this case. The. distinction is well settled. Judgment on the verdict.